VIA EDGAR June 20, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn: Jim B. Rosenberg, Senior Assistant Chief Accountant Division of Corporation Finance Re: W. R. Berkley Corporation Form 10-K for the Year Ended December 31, 2010 File No. 1-15202 Dear Mr. Rosenberg: I refer to your letter to me dated May 20, 2011, containing comments of the staff (the “Staff”) of the Securities and Exchange Commission (“SEC”) relating to the above-referenced filing of W. R. Berkley Corporation (“Berkley”), and our responses thereto, sent on our behalf concurrently with this letter.In connection with such responses to the Staff’s comments, on behalf of Berkley, I acknowledge that: · Berkley is responsible for the adequacy and accuracy of the disclosure in its filings with the SEC; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the SEC from taking any action with respect to the filings; and · Berkley may not assert Staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Very truly yours, /s/ Eugene G. Ballard Eugene G. Ballard Senior Vice President Chief Financial Officer cc: Mark Brunhofer (SEC) Ibolya Ignat (SEC) Ira S. Lederman (Berkley) Jeffrey S. Hochman (Willkie Farr)
